Title: To George Washington from Richard Henry Lee, 17 September 1781
From: Lee, Richard Henry
To: Washington, George


                  
                     Dear Sir,
                     Epping Forest 17th Septr 1781
                  
                  I had the honor of replying to your polite and agreeable letter of July the 15th by my son Ludwell who expected either to wait on you with it in Virginia or to get the letter forwarded by the Marquis de la Fayette.  Altho I am at this time laboring under a severe fit of the gout, it is impossible to refrain from congratulating you, and rejoicing with our country, on the present happy and glorious prospect before us.  The very judicious and decisive step that you have taken in coming here, seems to put it out of the power of fortune to prevent the enemy in this state from falling into your hands.  At least my mind can reach but to two preventatives, the coming of naval aid from Europe which is hardly possible, and the want of provisions for our good Allies and ourselves, which cannot be probable.  A proper watch will surely be kept upon marine motions in Europe, to prevent the repetition of such scenes as the relieving of Gibralter; and it is inadmissible that in this land of abundance so disgraceful a thing should happen as the dispersion of a force collected for our salvation for want of provisions which now the country abounds with!  I assure you Sir, the Commissaries and Quartermasters departments in this state, so far as I have observed them, have in every thing been the reverse of right, insomuch that I have been well informed the few troops with the Marquis have frequently felt distress for want of provisions!  At present, the land and sea force that may come to lean on these broken staffs will probably reach to 45 or 50,000 men.  We have now a good character at the head of our State War office, and I make no doubt but that he will exert all his powers with diligence—To prevent however the greatest of misfortunes, want of success from want of provisions, cant we add some methods not destructive of the present plans, and which may aid their deficiency?  Suppose immediate notice were given to the possessors of good merchant mills, that they should be paid with specie for the flour they brought to your army and the navy, and a better price for it the sooner it reached; and wherever a competent person would undertake in a reasonable time to deliver a proper quantity, let his mill and waggons have protection from the destructive talons of Impressors—Upon these last let me here make one observation for all—Their gripe generally squeezes the best citizens and leaves the rest, and is always executed for the greater ease and profit of the Impressor: so that now the people in general are exerting their wits to elude and hide their property from these characters.  To prevent this plan from being executed with partiality, and upon views of job, some men having knowledge of the country, of honor, integrity, and diligence, should be employed to ride thro the upper counties, and see as much flour dispatched as possible.  With regard to the hard money, I suppose that our allies will furnish a sufficiency for their own supply, which will leave no great matter for us, and this, if we are rightly informed here, our Congress Financiers might furnish since the return of Colo. Laurens from France.
                  The present mode of getting beef from the several circles would answer if diligently executed—but to aid this, for health as well as plenty suppose that an active Justice of the peace, first Militia Officer, and one of the delegates, in each county; or any two of the three, were by government immediately empowered and exhorted to proceed with diligence and take one half of the bacon and salt beef in possession of every family, and dispatch it in pressed waggons, Carts, or Vessels immediately to the army.  The season now is, when persons in the country may find many resources besides salted meat to subsist upon.  In short victory must not be prevented by want of victuals, and these must be obtained at any rate.  Altho I have seen the baneful influence of these impresses, yet upon this great and apparently final occasion, it seems admissible to extend alittle under proper direction, not to destroy the present system. I mean in this exigence to aid not to annihilate now the old imperfect plan.  I should suppose that if specie pay were promised, that the fleet might be well furnished with vegetables from the water bound counties.  I assure your Excellency that I should not have troubled you or roused from my present state to speak these observations, if it were not because of my great anxiety least we should fail of the happy end before us for want of provisions.  And upon this principle I am sure of your pardon.  But now that I am thus engaged, permit me to make a few observations upon the negroes now with the enemy in case of the surrender of the latter—I have been told that it is fixed, but whether by civil or military power I know not—that the owners, or any other person may have the Slaves, on paying £5 specie into the public treasury for each.  It would seem that the unfortunate owners should be relieved upon terms as easy as possible—The Admiralty has some regulations upon subjects taken within their province, but how they apply to this case I see not.  And I believe that the singular manner in which Great Britain has conducted this war against America, leaves no clue to direct us in former practice, force, fraud, intrigue, theft, have all in turn been employed to delude these unhappy people, and to defraud their masters!  My brother William has lost sixty five, among whom are about 45 valuable grown slaves and useful Artisans.  I would say nothing in his favor from his many other losses, or the personal injuries that have befallen him from his attachment to his native country—General systems will be applied to general subjects, and I shall be content with those that you establish—I would only observe that he is now upon the Continent of Europe, where he has been detained by the disagreeable consequences that might follow the committing his wife and children to the sea in these precarious times, and the necessity of his presence with them in a foreign land, where he is sufficiently distressed for their support—the profits of his estate here having been all put into the Loan Offices, and his numerous debts in England not recoverable at present—He has now no day in their Courts and no lawyer has been found that would bring suit for him.  Perhaps it will be thought equitable, if any salvage is demanded, to allow Absentees a reasonable indulgence for payment.  I have the honor to be with the most perfect esteem Sir Your Excellencies most affectionate and obedient servant
                  
                     Richard Henry Lee
                  
               